Citation Nr: 0813956	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  03-34 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2  Entitlement to service connection for a dermatological 
disorder involving the feet, and body, also claimed as 
chloracne.

3.  Entitlement to service connection for visual impairment 
to include as a result of exposure to environmental hazards.

4.  Entitlement to service connection for bilateral hip and 
knee disorders.

5.  Entitlement to service connection for a bilateral 
shoulder disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a hand and fingers 
disorder.

8.  Entitlement to service connection for a bilateral leg 
disorder.

9.  Entitlement to service connection for a chronic lung 
disorder including claimed as due to asbestos exposure or 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, AJ, KB and KJ


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran had active service from April 1969 to January 
1971.  He was born in 1948.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, NM.

During the course of the current appeal, the veteran has 
raised additional issues; however, absent a perfected timely 
appeal, these issues are not now part of the current 
appellate review.

Service connection is in effect for post-traumatic stress 
disorder (PTSD), for which a 30 percent rating has been 
assigned.

The veteran and several others testified before a Hearing 
Officer at the RO in July 2004; a transcript is of record.

In a decision in May 2006, the Board denied entitlement to 
service connection for defective hearing.  The Board remanded 
the remaining issues for specific development delineated 
therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the Board's remand in 2006, an attempt was made 
to obtain additional service records without success.  No 
opinion was requested of VA physicians with regard to any of 
the issues raised.  A SSOC was issued in March 2007.

While the Board is loath to delay the case any further, we 
simply do not have sufficient evidence to render a fully 
responsive and equitable resolution of the pending issues at 
this time.  Moreover, if additional facets of the prior 
remand can be fulfilled, and/or if their lack of fulfillment 
was not due to fault on the part of the veteran, the veteran 
is entitled to have this undertaken.  See, e.g., Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, after the above remand by the Board, and the 
SSOC was issued, a large amount of evidence was submitted in 
response to the remand request and with regard to the 
veteran's earlier care for the various herein concerned 
disorders.  There is no written waiver of initial VARO 
consideration associated therewith.  

Nonetheless, the case was returned to the Board for further 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

(a) It is noted that the veteran 
lives quite a distance from the 
closest VA facility and receives 
most of his care at a local 
outpatient facility.  Since his 
retirement from mining, he has been 
a medicine man with his tribe.  

All clinical records from these 
sources should be updated and filed 
in the claims file.  

(b) The veteran should again be 
asked for any other collateral 
documentation of residuals of his 
claimed disabilities during and 
particularly from the period soon 
after separation from service, to 
include from service comrades or 
family members to whom he may have 
written, etc.; and with the 
assistance of the RO, these records 
should be acquired and added to the 
claims file.  

(c) It may be that records are 
available from the mining company 
where he worked for so many years, 
at the reservation or other Indian 
medical facility, or in association 
with insurance, etc.  All reasonable 
avenues of pursuit should be 
followed and efforts in that regard 
clearly documented in the file.  
      
2.  The case should then be reviewed by 
appropriate physicians to respond to the 
following and any related pertinent 
questions: 
      
(a) what is the probable etiology 
and causation of all other claimed 
disabilities,  

(b) to include an opinion as to 
whether the following disorders are 
as likely as not due to service 
and/or in any way attributable 
thereto, i.e., a back disorder; a 
dermatological disorder involving 
the feet, and body, also claimed as 
chloracne; visual impairment to 
include as a result of exposure to 
environmental hazards; bilateral hip 
and knee disorders; a bilateral 
shoulder disorder; a neck disorder; 
a hand and fingers disorder; a 
bilateral leg disorder; and a 
chronic lung disorder including 
claimed as due to asbestos exposure 
or herbicide exposure.  The file 
should be reviewed in its entirety.  

(c) If these opinions cannot be 
rendered on the basis of the 
evidence of record, the veteran 
should be scheduled for another VA 
examination at a time convenient to 
him, for whatever additional testing 
is required for supporting such 
requested opinions.

3.  The case should then be reviewed by 
the RO under all pertinent regulations.  
If the decision remains adverse to the 
veteran, a SSOC should be issued, and he 
and his representative should be afforded 
a responsible opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


